Citation Nr: 0610021	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

The RO granted service connection for tinnitus in March 2002 
and awarded a 10 percent disability evaluation.  In his 
written statements dated in October 2003 and June 2004, the 
veteran argues for separate ratings for each ear for his 
service-connected tinnitus.  The Board construes these 
arguments as a new claim for an increased initial rating for 
tinnitus.  This matter is referred to the RO for any action 
deemed appropriate.


FINDING OF FACT

The competent medical evidence of record preponderates 
against a finding that the veteran has a current bilateral 
hearing disability that is due to any incident or event of 
active military service, and bilateral hearing loss is not 
shown to have been manifested to a compensable degree within 
one year after separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reveal that when examined for 
enlistment into service in June 1954, the veteran's hearing 
was 15/15, bilaterally, on the whispered voice test.  

June 1956 service medical records note that the veteran was 
hit in the back of the head with a baseball after which he 
complained of tinnitus in the right ear.  An exam showed what 
appeared to be otomycosis.  It was noted the tinnitus was no 
better two weeks later.  June 1956 audiogram findings, in 
pure tone thresholds, in decibels, appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (15)

10 (15)
LEFT
     5 
(20)
5 (15)
0 (10)

  5 (10)

(The figures in parentheses are based on International 
Standards Organization [ISO] Standards to facilitate data 
comparison.  Prior to November 1967, audiometric results were 
reported in American Standards Association [ASA] Standards in 
service medical records.)  

A September 1956 service medical record reflects a complaint 
of a hissing sound in the right ear.  It was noted that both 
ears were "O.K."

January 1957 service medical records reflect a complaint of 
tinnitus in both ears.  It was noted the ear drums were 
clear.  Audiometry was ordered which showed decreased acuity 
in the left ear in the higher frequencies.  A June 1956 
basketball injury (probably meant a baseball injury) to the 
veteran's neck also was noted as a possible cause of the 
tinnitus.  January 1957 audiogram findings, in pure tone 
thresholds, in decibels, appear to be as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
    5 
(20)
5 (15)
0 (10)
0 (10)
5 (10)
LEFT
    20 
(35)
5 (15)
0 (10)
0 (10)
   15 
(20)

When examined for separation from service in November 1957, 
the veteran's hearing was 15/15, bilaterally, on the 
whispered voice test.  The veteran's audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
10 (20)
5 (15)
-5 (5)
0 (5)
LEFT
   15 
(30)
  5 (15)
0 (10)
-5 (5)
10 (15)

According to the veteran's service records, his military 
occupational specialty in service was personnel specialist.

Post-service, a September 1958 VA examination reflects that 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)

15(20)
LEFT
      
0(15)
0(10)
0(10)

 5(10)

Speech recognition score was 100 percent in each ear.

The claims file contains private medical records, dated from 
1983 to 2003, from the veteran's personal physician H.J.S., 
M.D.  January 1983 private medical records show the veteran 
was seen for ringing in his ears and a blocked sensation on 
the right, due to wax.  Some positional dizziness, or 
positional vertigo, and a deviated septum were noted.  The 
veteran's ear, nose, and throat (ENT) examination was 
negative and an electronystagmography was normal.  It was 
noted an audiogram revealed high frequency sensorineural 
hearing loss bilaterally and a minimal, low tone hearing loss 
on the left.

The January 1983 audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

65
LEFT
        
20
10
  5

45

Speech recognition scores were 98 percent in both ears.  

A January 1987 private medical record reflects that audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10

60
LEFT
        
20
5
  0

45

Speech recognition scores were 90 percent in both ears.  

An April 1992 private medical record discloses the veteran 
had a blocked right ear and tinnitus in the right ear.  The 
record does not reflect a diagnosis of bilateral hearing 
loss.  An April 1992 private medical record reflects that 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
   5
15

60
LEFT
        
15
10
   0

45

Speech recognition scores were 100 percent in both ears.  

Also in the claims file are private medical records from 
W.R.B., M.D., the veteran's physician, dated from September 
2000 to August 2002, including records from the Reading 
Diagnostic Clinic with which Dr. W.R.B. was associated.  
However, these records are negative for hearing loss 
treatment.

A January 2001 VA outpatient medical record reflects that 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
65
70
LEFT
        
15
5
10
50
60

Speech recognition scores were 84 percent in the veteran's 
right ear and 92 percent in his left ear.  It was noted the 
veteran was seen after he complained of hearing loss.  A 
history of more than three years of exposure to significant 
hazardous noise in the military was noted as was constant 
tinnitus in both ears and worse tinnitus in the right ear.  
The veteran indicated he was not interested in hearing aids 
for either ear.

In a July 2002 written statement, the veteran contends his 
hearing loss began during his service at an Air Force base in 
1956.  He worked in a personnel building located immediately 
adjacent to the flight line "where there was sometimes 
deafening noise due to the activity of B-52 and B-47 
aircraft."  Since that time, the veteran experienced 
problems with high pitch and his ability to hear with 
background noises.  

In July 2003 correspondence, Dr. H.J.S. said that the veteran 
was examined because of a hearing difficulty, tinnitus and 
allergic rhinitis.  The veteran related that the tinnitus and 
hearing loss first surfaced while he was in the service and 
exposed to loud aircraft noise.  The veteran believed his 
hearing loss increased over the years.  It was noted that an 
audiogram found a moderate high frequency sensorineural 
hearing loss compatible with acoustic trauma.  Dr. H.J.S. 
said the veteran had difficulty hearing with background 
noise.  The veteran's diagnosis was high frequency hearing 
loss and tinnitus most likely related to noise exposure as 
indicated by the veteran.  

In June 2004 signed statements, two of the veteran's friends 
submitted comments about the veteran's hearing loss.  Mr. 
S.K. said he and the veteran were college roommates in 1959.  
The veteran spoke about his hearing problems, and the ringing 
in his ears, and how it was annoying.  The veteran told him 
this interfered with his concentration.  Mr. S.K. also said 
that he often repeated himself in order for the veteran to 
understand what he said.  Mr. V.S. was a colleague since 1965 
who said colleagues on the faculty teased the veteran about 
not being able to follow conversations, such as in the 
jumbled noise of the faculty room.  The veteran did not tell 
his colleagues of his hearing loss and tinnitus until he 
asked Mr. V.S. to verify that the veteran's hearing problems 
existed long before 1983.

In the veteran's written statements in support of his claim, 
he contended his hearing loss and tinnitus occurred at the 
same time and were linked.  He said that the medical office 
which treated him in the 1960s no longer had his records, and 
that medical records from Dr. W.R.B. do not address years of 
the veteran's treatment by Dr. C, an internist, beginning in 
1969 until Dr. C's retirement.  He also said his hearing loss 
was due to exposure to loud noise and his post-service life 
as a teacher did not provide him the same exposure to 
acoustic trauma.

II.  Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in June 2002 and January 2003.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In these 
letters, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted June 2002 and January 2003 "duty to assist" 
letters were issued before the appealed rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  All VA notices must be read in the context of 
prior, relatively contemporaneous communications to the 
appellant.  See Mayfield v. Nicholson, supra.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA requires the VA to provide the claimant 
with notice of missing information and evidence that will 
assist in substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1056 (U.S. 
Vet. App. March 3, 2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield v. Nicholson, supra.  
Here, the Board finds no possibility of prejudicial error to 
the veteran.  As explained below, evidence in the record 
demonstrates the veteran is not entitled to service 
connection for his hearing loss.  Therefore, any lack of 
notice by the VA to the veteran regarding level of disability 
and effective date of an award as now required by 
Dingess/Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

It is clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 St. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that audiometric testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz), the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley, at 157.  See also 38 C.F.R. 
§ 3.385, discussed infra.

Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, and (b) post service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Id.

The veteran contends that he was exposed to acoustic trauma 
in service because his office on the air base was next to the 
flight line.  In his written statements in support of his 
claim, the veteran argues his hearing loss arose at the same 
time as his service-connected tinnitus, or when he was struck 
in the back of the head with a baseball.

The veteran contends that his bilateral hearing loss is 
directly related to active service.  With reference to 
contemporaneous documentation, however, the evidence of 
record shows no chronic hearing loss in audiograms conducted 
in service in June 1956 and January 1957.  There are 2 
readings in the left ear of 30 or 35 at 500 hertz in service.  
There is, however, no chronic impairment demonstrated.  The 
reading at that frequency subsequently returns to normal.  No 
hearing loss complaint is noted in service medical records.  
When examined for discharge in November 1957, the veteran's 
hearing was normal, no ear abnormality was reported and 
audiogram findings did not show hearing loss.  The discharge 
examination report refers to the veteran's treatment for 
sinusitis and tinnitus and discloses that the veteran still 
suffered frequent attacks of both complaints.  Approximately 
one year after the veteran left service, results of a 
September 1958 VA audiogram were negative for hearing loss.

The veteran, is not required to show that he met the criteria 
of 38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  As noted above, during 
service there is evidence of treatment for tinnitus, but 
results of three audiograms were negative for chronic hearing 
loss.  The first audiogram in the record reflecting hearing 
loss was from January 1983, nearly 26 years after the 
veteran's separation from active service.

While, as noted, 38 C.F.R. § 3.385 does not bar service 
connection for bilateral hearing loss, it does not compel 
service connection either, even though the veteran currently 
meets its criteria.  Ledford v. Derwinski, 3 Vet. App. at 89.  
However, the current medical record does not contain any 
competent and probative medical opinion to link any current 
bilateral hearing loss to service.  

In his July 2003 written statement, Dr. H.J.S. said the 
veteran gave a history of loud noise exposure while in 
service, but there is no indication Dr. H.J.S. ever reviewed 
the veteran's service medical records, especially the 
audiogram findings of June 1956, January 1957 and November 
1957.  Also, the July 2003 statement of Dr. H.J.S. relies on 
the veteran's opinion that his hearing worsened over the 
years and that he had no additional noise exposure after 
leaving service.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  See Goodsell v. Brown, 5 Vet. App. 36, 42 (1993) 
(Board must evaluate the credibility and probative value of 
physician statements); LeShore v. Brown, 8 Vet. App. 406, 409 
(1996) (suggesting that bare transcription of lay history, 
unenhanced by additional comment by the transcriber does not 
become competent medical evidence merely because the 
transcriber is a medical professional).  

The medical evidence shows that the veteran had no chronic 
hearing loss while in the service or when examined for 
discharge in November 1957.  Hearing loss was not found 
during a VA examination the following year.  The record 
discloses hearing loss in the audiograms conducted decades 
after the veteran left service, e.g., in January 1983, 
January 1987, April 1992 and January 2001.  Hearing loss at 
that time was in the higher frequency.

Accordingly, as it has not been shown that the veteran's 
current bilateral hearing loss is related to service or any 
incident thereof, service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  The 
Board emphasizes that the determination in this case is a 
medical one that must be based upon the professional evidence 
of record, rather than lay opinion.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral hearing loss must be denied.

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


